Exhibit 99.3 First Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) First Quarter 2014 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made. Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 12-14 of this Supplement, in the Company’s 2013 Annual Report to Shareholders, in its 2013 Annual Report on Form 10-K and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY FIRST QUARTER 2014 OVERVIEW FINANCIAL RESULTS · The Company reported $1.4B of net income in Q1’14, compared to $1.3B in Q1’13. This resulted in diluted EPS attributable to common shareholders of $1.33 per share compared to $1.15 a year ago. · Total revenues net of interest expense increased 4% on a reported basis and 5% on an FX adjusted basis1, a non-GAAP measure, in Q1’14, compared to Q1’13. · Q1’14 return on average equity (“ROE”) was 28.3%. BUSINESS METRICS · Worldwide billed business of $238B increased 6% on a reported basis and 7% on an FX adjusted basis1 compared to Q1’13. · Worldwide Card Member loan balances of $64.0B increased 3% from $62.3B a year ago, reflecting higher Card Member spending levels, partially offset by an increase in paydown rates. · Worldwide lending write-off rates improved versus the prior year and remained near historical lows. The Company’s first quarter worldwide net lending write-off rate2 was 1.7%, as compared to 1.6% in Q4’13 and 1.9% in Q1’13. Percentage Quarters Ended Percentage Inc March 31, Inc FX Adjusted1 Card billed business3(billions): United States $ $ 6 % Outside the United States 6 10 % Total $ $ 6 7 Total cards-in-force (millions): United States 3 Outside the United States 7 Total 5 Basic cards-in-force(millions): United States 2 Outside the United States 9 Total 6 Average basic Card Member spending4 (dollars): United States $ $ 3 Outside the United States $ $ - 4 Total $ $ 2 3 1 As reported in this Earnings Supplement, FX adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (e.g., assumes the foreign exchange rates used to determine results for the three months ended March 31, 2014 apply to the period(s) against which such results are being compared). The Company believes the presentation of information on an FX adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 2 Rate reflects principal losses only. Net write-off rates including interest and/or fees are included in the Company’s First Quarter 2014 Earnings Release, Selected Statistical tables. 3 For additional information about discount rate calculations and billed business, please refer to the Company’s First Quarter 2014 Earnings Release, Selected Statistical tables. 4 Proprietary card activity only. -1- AMERICAN EXPRESS COMPANY FIRST QUARTER 2014 OVERVIEW Additional Billed Business Statistics: Percentage Percentage Inc Inc/(Dec) FX Adjusted5 Worldwide6 Total Billed Business 6
